                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ARLEY MCCULLAR, et al.,

              Plaintiffs,

v.                                                            CV No. 19-03 SMV/CG

PECOS VALLEY OF NEW MEXICO, LLC,

              Defendant.

     ORDER GRANTING MOTION FOR ENTRY OF CONFIDENTIALITY ORDER

       THIS MATTER is before the Court on Defendant Pecos Valley of New Mexico,

LLC’s Unopposed Motion for Entry of Confidentiality Order Regarding Daniel Good,

M.D.’s Contract and Personnel File, (Doc. 33), filed May 13, 2019. Having reviewed the

Motion, and noting it is unopposed, the Court finds the Motion is well-taken and shall be

granted.

       IT IS THEREFORE ORDERED that:

       1.     Daniel Good, M.D.’s contract and personnel file are agreed by the parties

to be confidential and non-disclosable. Such information and documentation, identified

as Bates Nos. Pecos Valley 0098-0221 (“CONFIDENTIAL DOCUMENTS”), shall be

kept confidential.

       2.     Pecos Valley of New Mexico, LLC shall produce the CONFIDENTIAL

DOCUMENTS with an unobstructive designation that the documents are

“CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.”

       3.     The only persons allowed Daniel Good, M.D.’s contract and personnel file

will be parties to this action who are natural persons, those attorneys, employees,

agents, or experts of the parties who have a legitimate need to access the documents
or information, insurers of a party, deponents or witnesses during a deposition or

hearing, court reporters, and videographers. Any individuals permitted access to Daniel

Good, M.D.’s contract and personnel file shall be provided a copy of this Order and

made aware that they are bound by its terms.

       4.     Daniel Good, M.D.’s contract and personnel file shall not, without the

consent of Pecos Valley of New Mexico, LLC or further Order of the Court, be disclosed

or disseminated in any manner whatsoever to the public or any parties except in

accordance with this Order.

       5.     Daniel Good, M.D.’s contract and personnel file may be used as an exhibit

during the course of a deposition in this lawsuit so long as it is clearly identified as

Confidential on the deposition record and any such deposition exhibit or testimony

regarding such exhibit shall not be filed with the Court except in accordance with the

provisions of Paragraph 6 of this Order.

       6.     If any party intends to cite or attach any portion of Daniel Good, M.D.’s

contract and personnel file to a pleading filed of record in this matter, the party shall file

the pleading and attachments thereto confidentially and under seal. The Court Clerk is

hereby authorized to accept such filings under seal and keep such records sealed from

public disclosure. If the Court Clerk rejects the filing, then Pecos Valley of New Mexico,

LLC shall file a motion to allow the documents to be filed under seal. At all times, the

burden of filing the documents under seal shall rest upon Pecos Valley of New Mexico,

LLC.

       7.     At the conclusion of this litigation, the parties shall maintain confidentiality

of the documents identified above.



                                               2
       IT IS SO ORDERED.


                                 _________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE



SUBMITTED BY:

MADISON, MROZ, STEINMAN
& DEKLEVA, P.A.


/s/ Paul M. Cash
Gregory D. Steinman
Paul M. Cash
P.O. Box 25467
Albuquerque, NM 87125
Telephone: (505) 242-2177
gds@madisonlaw.com
pmc@madisonlaw.com
Counsel for Defendant Pecos Valley of New Mexico, LLC


APPROVED BY:

Approved via electronic mail on 5/9/19
Andrew D. Scholl
Andy Scholl Law, P.C.
6739 Academy, Suite 234
Albuquerque, NM 87109
(505) 888-6463
andy@andyscholl-law.com

and

Brian K. Branch
The Law Office of Brian K. Branch
715 Marquette Ave. NW
Albuquerque, NM 87102
(505) 764-9710
bbranch@bkblaw.net
Attorneys for Plaintiffs



                                         3
